DECISION
A trial in the above entitled matter was scheduled for July 26, 2010. At that time, the parties agreed to work together to resolve the tax issues. On November 15, 2010, Defendant concluded her review of the supplemental information provided by Plaintiffs and mailed stipulated agreements to Plaintiffs.
The court scheduled a case management conference for January 10, 2011, to discuss why Plaintiffs failed to respond to Defendant's proposed stipulated agreement. Plaintiffs did not appear at the case management conference. As of the date of this Decision, Plaintiffs have not signed the stipulated agreement.
Even though the court could dismiss Plaintiffs' appeal for lack of prosecution, Defendant requests that the court issue a decision, accepting Defendant's proposed stipulated agreement. The court grants Defendant's request. Now, therefore,
IT IS THE DECISION OF THIS COURT that Plaintiffs' 2004 tax year income tax to pay is $2,236 and Plaintiffs' 2005 tax year income tax to pay is $2,417. *Page 2 
IT IS FURTHER DECIDED that Defendant agrees to waive the 20 percent underpayment penalty and assess the 5 percent late filing penalty, and interest will be assessed in accordance with applicable statutes.
Dated this ___ day of January 2011.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Presiding Magistrate Jill A. Tanner onJanuary 18, 2011. The Court filed and entered this document on January18, 2011.